Title: To James Madison from George Russell (Abstract), 6 April 1805
From: Russell, George
To: Madison, James


6 April 1805, Boston. “As part owner of the Brig Eliza Jesse Inglee Master from Cadíz, I presented the inclosed certificate of the American Consul at Cadíz, to the Custom House Officer in Boston, who mentioned that he could not pay the Money, without direction of the Secretary of State—and that it was necessary to write him on the subject—if it would be convenient & proper for you to give such directions, as would enable me to recieve it in Boston, it would oblige.”
Adds in a postscript: “A Line directed to George Russell, Kingston near Plymouth, Massa. will be thankfully recieved.”
